   Case 1:21-cv-02198 Document 1-1 Filed 04/21/21 Page 1 of 24 PageID #: 17




                                    ATTACHMENT 1

DEFENDANTS AND THEIR PLACE OF BUSINESS

I Grace Co, 3718 Northern Blvd # 500, Long Island City, NY 11101-1637;
I M Robbins Consulting Engineers, 15 W 44th St, 2nd Floor, New York, NY 10036-6611;
I Perceptions, 575 Madison Ave # 1006, New York, NY 10022-8511;
I Rise, 575 Madison Ave # 9, New York, NY 10022-8511;
I S Systems Inc, 225 W 34th St # 9, New York, NY 10122-0901;
I Spiewak & Sons Inc, 463 7th Ave # 1100, New York, NY 10018-8700;
I.M. Robbins, P.C Consulting Eng, 56 West 45th Street 7th, 2nd Floor, New York, NY 10036-
6611;
Iac/Interactivecorp, 555 W 18th St, New York, NY 10011;
Iace Travel, 18 E 41st St, Fl 3, New York, NY 10017;
Ian Karr Assoc Inc, 15 E 32nd St, New York, NY 10016-5423;
Iannelli Construction Co Inc, 9723 3rd Ave, Brooklyn, NY 11209-7702;
Iatse National Benefit Funds, 417 5th Ave, Fl 3, New York, NY 10016;
Ibc Groups, 341 W 38th St, Fl 2, New York, NY 10018;
Ibc/Shell Packaging, 1981 Marcus Ave # C105, New Hyde Park, NY 11042-2028;
Iberostar 70 Park Avenue, 70 Park Ave, New York, NY 10016-2504;
Ibm, 590 Madison Ave, Bsmt L4, New York, NY 10022;
Ibm Ix, 19 Union Sq W # 1100, New York, NY 10003-3304;
Ic Bus Inc., 380 Chelsea Rd, Staten Island, NY 10314;
Icahn Charter School 6, 1500 Pelham Pkwy S, Frnt 1, Bronx, NY 10461;
Icahn School Of Medicine At Mount Sinai, 5 E 98th St, New York, NY 10029;
Icahn Stadium, 10 Central Rd, New York, NY 10035-1167;
Icas Networking Cables Services, 4219 23rd Ave,Long Island City,NY,11105;
Icav, 4271 Hunter St, Long Is City, NY 11101;
Icc Chemical Corp, 460 Park Ave, Fl 7, New York, NY 10022;
Icd, 123 William St, Fl 5, New York, NY 10038;
I-Chd, 115 W 45th St # 504, New York, NY 10036-4005;
Icl, 125 Broad St, Fl 3, New York, NY 10004;
Icon Development & Constr LLC, 433 W 14th St # 429-3r, New York, NY 10014-1001;
Icon Interiors Inc, 307 7th Ave 2nd Floor New York, NY 10001;
Icon Magazine, 440 Park Ave S # 2, New York, NY 10016-8012;
Iconic Mechanical, 6470 Maurice Ave, Maspeth, NY 11378-1335;
Icor Associates, LLC, 485 Us Highway 1 S, Ste 200, Iselin, NJ 08830-3009;
Ics Builders Inc, 108 W 39th St # 14, New York, NY 10018-8257;
Ics Consulting Partners, 1350 Broadway, Rm 602, New York, NY 10018;
Ics Software Ltd, 3720 Oceanside Rd W, Oceanside, NY 11572-5943;
Icsc, 1251 Avenue Of The Americas, Fl 45, New York, NY 10020;
Id Public Relations, 40 Wall St # 51, New York, NY 10005-1385;
Idc Construction, 2472 Broadway # 125, New York, NY 10025-7449;
Ideal Interiors Group, Po Box 1041, New York, NY 10268-1041;
Ideals App, 99 Wall St # 2000, New York, NY 10005-4301;
Identity Media, 400 W 14th St # 3, New York, NY 10014-1009;
Ideo, 395 Hudson St, Fl 8, New York, NY 10014;




                                           17
   Case 1:21-cv-02198 Document 1-1 Filed 04/21/21 Page 2 of 24 PageID #: 18




Idesco, 37 W 26th St # 10, New York, NY 10010-1097;
Ids America Inc, 1123 Broadway # 301, New York, NY 10010-2093;
Idust Cleaning Svc, 507 W 186th St # A5, New York, NY 10033-2817;
Ieh Corp, 140 58th St, Ste 8e, Brooklyn, NY 11220;
Iese Business School, 165 W 57th St, New York, NY 10019;
Iesi NY Corp, 577 Court St, Brooklyn, NY 11231;
Ifac, 529 5th Ave, Fl 6, New York, NY 10017;
Ifetayo Cultural Arts Academy Inc., 629 E 35th St, Brooklyn, NY 11203;
Igetsmart, 276 Park Ave S, New York, NY 10010-6160;
Iggi App Inc, 132 E 43rd St # 244, New York, NY 10017-4019;
Igx Construction LLC, 330 W 56th St # 3h, New York, NY 10019-4241;
Ihg, 66 Hale Ave, White Plains, NY 10601;
Ihs Markit, 450 W 33rd St, Fl 5, New York, NY 10001;
Ilevel Solutions LLC, 1359 Broadway, Fl 2, New York, NY 10018;
Ilw.Com, 2 Park Ave # 19, New York, NY 10016-9309;
Image Axis Inc, 38 W 21st St, New York, NY 10010-6906;
Image Office Environments LLC, 1154 Us Highway 22,Mountainside,NJ,07092;
Imagemedia.Com, 19 W 21st St # 903, New York, NY 10010-6846;
Imageon Consulting, 370 Lexington Ave, Rm 2212, New York, NY 10017;
Imagework Technologies Corp, 170 Hamilton Ave, Ste 301, White Plains, NY 10601;
Imaginary Forces LLC, 109 S 5th St, Brooklyn, NY 11249-5501;
Imagination The Americas Inc, 605 W 27th St # 8, New York, NY 10001-1166;
Imagine Software, 22 Cortlandt St, Fl 32, New York, NY 10007;
Imagineer Technology Group, 551 Madison Ave # 14, New York, NY 10022-3426;
Imc Corp, 2545 Hempstead Tpke, East Meadow, NY 11554-2194;
Imesh Inc, 45 Rockefeller Plz # 3225, New York, NY 10111-3296;
Img Artists, 7 W 54th St, New York, NY 10019-3433;
Immigration Equality Inc, 40 Exchange Pl # 1300, New York, NY 10005-2744;
Immigration Filing Svc, 299 Broadway # 620, New York, NY 10007-1996;
Impact Absorption Inc, 233 E Shore Rd Ste 210, Great Neck, NY 11023-2433;
Impact Displays, 2219 41st Ave # 7, Long Island City, NY 11101-4807;
Imperium Construction, 338 Scholes St Brooklyn, NY 11206;
Impulse Dynamics (Usa) Inc., 30 Ramland Rd S, Ste 103, Orangeburg, NY 10962;
Imspire Kids, 2 Fletcher St, Goshen, NY 10924;
In Demand L.L.C., 345 Hudson St, Fl 17, New York, NY 10014;
In Depth Inc., Savannah,Ga;
Inamul Haq Md, 966 50th St, Brooklyn, NY 11219;
Ind Living Assn Inc, 110 York St, Fl 3, Brooklyn, NY 11201;
Indbim, 244 5th Ave # 2452, New York, NY 10001-7604;
Indcorp Fiscal Services Inc, 4315 Austin Blvd, Island Park, NY 11558;
Independence Care System, 25 Elm Pl, Fl 5, Brooklyn, NY 11201;
Independence Residences Inc, 11240 Francis Lewis Blvd, Queens Village, NY 11429-2235;
Independent Coach Corporation, 1145 Railroad Ave, Hewlett, NY 11557;
Independent Components Corp, 528 Hempstead Tpke, West Hempstead, NY 11552-1187;
Independent Living Association, Inc, 479 E 29th St, Brooklyn, NY 11226;
Independent Temperature Control Systems, 117-19-14 Road College Point, NY 11356;
Indicative Inc, 33 W 17th St # 902, New York, NY 10011-5520;




                                           18
   Case 1:21-cv-02198 Document 1-1 Filed 04/21/21 Page 3 of 24 PageID #: 19




Indigo Moon Inc, 200 W 41st St # 2100, New York, NY 10036-7209;
Individual, 728 King St, Port Chester, NY 10573;
Indus Architect PLLC, 80 Broad St # 1602, New York, NY 10004-2287;
Industrial Pump & Repair, 5946 56th Rd, Maspeth, NY 11378-2330;
Infinate Software Solutions, 1110 South Ave # 303, Staten Island, NY 10314-3411;
Infinicare Inc, 90 Bowery # 305, New York, NY 10013-4727;
Infinity Consulting Solutions, 462 7th Ave # 2, New York, NY 10018-7606;
Infinity Contracting Services, 11214 14th Ave College Point, NY 11356;
Infinity Sunguard, 560 Lexington Ave, New York, NY 10022-6828;
Influenster, 435 Hudson St # 400, New York, NY 10014-3948;
Info Desk Inc, 1 Bridge St # 105, Irvington, NY 10533-1550;
Info Tech Innovations, 190 Wheatley Plz, Greenvale, NY 11548-1316;
Info Tran Engineers, 7715 164th St,Fresh Meadows,NY,11366;
Infogrames Inc, 417 5th Ave, New York, NY 10016-2204;
Infor Inc, 641 Avenue Of The Americas, Fl 4, New York, NY 10011;
Informa Healthcare, 52 Vanderbilt Ave # 7, New York, NY 10017-3846;
Information Builders, Inc., 2 Penn Plz, Fl 28, New York, NY 10121;
Information Management Network, 225 Park Ave S # 7, New York, NY 10003-1604;
Infoserve Technologies Corp, 7937 Cooper Ave, Glendale, NY 11385-7529;
Infosys Technologies Ltd, 1 World Trade Ctr, Ste 45a, New York, NY 10007;
Infrontwebcom, 244 5th Ave, New York, NY 10001-7604;
Infusion, 936 Broadway # 5, New York, NY 10010-8101;
Infusion Development Corporation, 599 Broadway, Fl 5, New York, NY 10012;
Ing Financial Services LLC, 1133 Avenue Of The Americas, Fl 7, New York, NY 10036;
Inge Design, 444 W 44th St, New York, NY 10036;
Ingram Yuzek Gainen Carroll And Bertolot, 150 E 42nd St, Bsmt 1, New York, NY 10017;
Ingrao Inc, 17 E 64th St # 1, New York, NY 10065-7054;
Ingrid Finance, 10412 49th Ave, Corona, NY 11368;
Initiatives LLC, 100 W 33rd St, Fl 4, New York, NY 10001;
Ink, 653 11th Ave, New York, NY 10036;
Ink 48 Hotel, 653 11th Ave, New York, NY 10036-2004;
Inlight Electrical Corporation, 1094 Utica Avenue,Brooklyn,NY,11203;
Inner Space Systems Inc., 162 Prospect Hill Rd, Brewster, NY 10509-2373;
Innisfree M & A Inc, 501 Madison Ave # 20, New York, NY 10022-5606;
Inniss Construction Inc, 8718 Santiago St Jamaica, NY 11435;
Innov Remodeling And Contracting Inc., 149 Westchester Ave, Ste G8, Port Chester, NY 10573;
Innovative Construction, 26 W 18th St New York, NY 10011;
Innovative Electric Of New York, 661 S Columbus Ave Mount Vernon, NY 10550;
Innovax-Pillar, 249 E 48th St New York, NY 10017;
Innovid, 30 Irving Pl, Fl 12, New York, NY 10003;
Innovo Property Group, 1370 Avenue Of The Americas, 19th Floor, New York, NY 10019;
Innside New York No Mad, 132 W 27th St # 142, New York, NY 10001-6202;
Insall Scoot Kelly Institute, 210 E 64th St, New York, NY 10065-7471;
Insight Communications Co. In, 810 7th Ave, Fl 40, New York, NY 10019;
Insight Out Of Chaos LLC, 80 Broad St # 2503, New York, NY 10004-3325;
Insight Venture Management, LLC, 1114 Avenue Of The Americas, Fl 36, New York, NY 10036;
Insite, 45 W 21st St # 403, New York, NY 10010-6896;




                                            19
   Case 1:21-cv-02198 Document 1-1 Filed 04/21/21 Page 4 of 24 PageID #: 20




Insite Advantage, 300 Karin Ln, Hicksville, NY 11801-5358;
Instep Marketing Inc, 39 Broadway # 32, New York, NY 10006-3047;
Instinet, 309 W 49th St, New York, NY 10019;
Instit For Transportation And Dev Policy, 9 E 19th St, Fl 7, New York, NY 10003;
Institute For Community Living, 650 E 170th St, Bronx, NY 10456-2327;
Institute For Family, 230 W 17th St # A, New York, NY 10011-5366;
Institute For Intl Research, 605 3rd Ave # 22, New York, NY 10158-0007;
Institute-East West Medicine, 102 E 30th St, New York, NY 10016-7369;
Institute-Urban Family Health, 731 White Plains Rd, Bronx, NY 10473-2631;
Institutional Investor LLC., 1120 Avenue Of The Americas, Fl 6, New York, NY 10036;
Intan Corp, 54 Allen St # 201, New York, NY 10002-5380;
Intech Industrial LLC, 1033 Route 46, Clifton, NJ 07013-2473;
Integral Contracting Inc, 36 West 37th Street Penthous,New York,NY,10018;
Integral Yoga Institute, 227 W 13th St, New York, NY 10011-7794;
Integramed Holding Corp, 2 Manhattanville Rd, Ste 401, Purchase, NY 10577;
Integrated Construction Inc, 140 West St, New York, NY 10007-2141;
Integrated Power Services, LLC, 2315 Nw 21st Place Portland, Or 97210;
Integrated Project Delivery, 116 Chambers St # 2, New York, NY 10007-1075;
Integrated Security Svc, 305 Madison Ave # 1563, New York, NY 10165-1519;
Integrated Strategic Resource, 505 8th Ave # 2503, New York, NY 10018-4661;
Integrated Structures Corp, 6851 Jericho Tpke # 225, Syosset, NY 11791-4454;
Integrative Medical Outpatient, 1429 1st Ave, New York, NY 10021-3302;
Integrity Communication Tech. LLC., 92 E Golf St, Sayville, NY 11782-3311;
Integro, 1 State St, Fl 9, New York, NY 10004;
Intelecom Solutions, 1600 Old Country Rd, Plainview, NY 11803-5013;
Intelleges.Com, 3960 Broadway # 530a, New York, NY 10032-1543;
Intelligreen Partners LLC, 257 E 78th St, New York, NY 10075-1201;
Intellitec Securities Svc Inc, 2000 Shames Dr, Westbury, NY 11590-1762;
Inter Contracting Corp, 274 White Plains Rd, Suite 6, Eastchester, NY 10709-4419;
Inter Laperuta Jv, 274 White Plains Rd Ste 6 Eastchester, NY 10709;
Inter Parts Industries Inc, 190 Express St, Plainview, NY 11803-2405;
Interactive Corporation, 555 W 18th St, New York, NY 10011;
Interactive One, LLC, 4 New York Plz, Ste 501, New York, NY 10004;
Interboro Attorney Svc Corp, Po Box 1200, Wantagh, NY 11793-0030;
Interborough Developmental, 1623 Kings Hwy, Brooklyn, NY 11229-1209;
Interbrand Gertsman & Meyers, 130 5th Ave, New York, NY 10011-4306;
Interbrand Health, 195 Broadway # 18, New York, NY 10007-3174;
Intercept Interactive Inc., 340 Madison Ave, Fl 8, New York, NY 10017;
Intercounty Paving Associates, 113 Magnolia Avenue Westbury, NY 11590;
Interfaith Medical Center, 1545 Atlantic Ave, Brooklyn, NY 11213;
Interim Healthcare, 19 Court St, Ste Ll1, White Plains, NY 10601;
Interior Alterations, 45 Main St # 530, Brooklyn, NY 11201-1023;
Interior Building Svc Inc, 247 W 37th St # 1200, New York, NY 10018-5062;
Interior Construction Corporation, 314 E 34th St,New York,NY,10016;
Interior Renovations, 726 Washington St # 1a, New York, NY 10014-2055;
Interlaken Capital Aviation, 154 Airport Rd # V, White Plains, NY 10604-1219;
Intermediate Capital Group, Inc., 250 Park Ave, Ste 810, New York, NY 10017;




                                            20
   Case 1:21-cv-02198 Document 1-1 Filed 04/21/21 Page 5 of 24 PageID #: 21




International Biometric Group, LLC, 1 Battery Park Plz, Fl 29, New York, NY 10004;
International Brotherhood, 45 W 14th St # 2, New York, NY 10011-7419;
International Business, 8 Foley Rd, Katonah, NY 10536-3100;
International Business Machines, 1 New Orchard Rd, Ste 1, Armonk, NY 10504;
International Culinary Center, 434 Broadway, Fl 7, New York, NY 10013;
International Duplication Ctr, 216 E 45th St # 7, New York, NY 10017-3304;
International Federation-Accts, 529 5th Ave # 6, New York, NY 10017-4649;
International Flavors And Fragrances Inc, 521 W 57th St, Fl 9, New York, NY 10019;
International Institute, 79 Main St, Port Washington, NY 11050-2959;
International Interior Design, 355 Lexington Ave # 15, New York, NY 10017-6603;
International Legal Foundation, 315 W 39th St # 507, New York, NY 10018-3965;
International Management, 22 E 71st St, New York, NY 10021-4975;
International Multiple, 521 W 57th St # 4, New York, NY 10019-2929;
International Planned, 125 Maiden Ln # 9, New York, NY 10038-5063;
International Recovery Systems, 502 Park Ave, New York, NY 10022-1108;
International Rescue Committee, 122 E 42nd St, Fl 12, New York, NY 10168;
International Value Advisers, LLC, 717 5th Ave, Fl 10, New York, NY 10022;
Internet Garage, 218 Bedford Ave # 1c, Brooklyn, NY 11249-3234;
Interphase Electric Contractor Corp, 79 Rocklyn Ave Lynbrook, NY 11563;
Intersoft Associates, 381 Sunrise Hwy # 607, Lynbrook, NY 11563-3006;
Intersystems Corp, 5330 37th St, Long Island City, NY 11101-2034;
Inter-Wire Midwest Inc, 355 Main St, Ste 2, Armonk, NY 10504;
Intl Instit For Learning, Inc, 880 3rd Ave, Fl 12, New York, NY 10022;
Intra Build Construction, 7501 31st Ave, Flushing, NY 11370-1811;
Intralinks Holdings, Inc., 685 3rd Ave, Fl 9, New York, NY 10017;
Intralogic Solutions, 511 Ocean Ave, Massapequa, NY 11758-4606;
Intricate Construction Inc, 450 Commerce St, Hawthorne, NY 10532-1372;
Intuition, 183 Madison Ave # 1101, New York, NY 10016-4501;
Investcorp International, Inc., 280 Park Ave, Fl 36w, New York, NY 10017;
Investment Management Svc, 12 E 49th St # 41, New York, NY 10017-8298;
Inwood Community Svc Inc, 651 Academy St, New York, NY 10034-5003;
Ion Trading, Inc, 1345 Avenue Of The Americas, Fl 49, New York, NY 10107;
Ionaprep, 255 Wilmot Rd, New Rochelle, NY 10804;
Ip Blue, 251 E 32nd St, New York, NY 10016-6304;
Ipanema Press, 37 W 26th St # 302, New York, NY 10010-1047;
Ipeor Inc, 150 W 30th St # 405, New York, NY 10001-4187;
Ipreo Holdings LLC, 1359 Broadway, Fl 2, New York, NY 10018;
Ipreo LLC, 450 W 33rd St, Fl 5, New York, NY 10001;
Ipro, 1979 Marcus Ave, Ste 105, New Hyde Park, NY 11042;
Iqor, 335 Madison Ave, Fl 27, New York, NY 10017;
Iqpc, 535 5th Ave, Fl 8, New York, NY 10017;
Iradix LLC, Po Box 696, New York, NY 10274-0696;
Irc, 122 E 42nd St, Fl 12, New York, NY 10168;
Irep, 980 Park Ave, New York, NY 10028-0805;
Irisvr Inc, 3 W 18th St # 2, New York, NY 10011-4665;
Irm LLC, 39 West Mall, Plainview, NY 11803-4209;
Iron Bridge Constructors Inc, 688 Nassau St North Brunswick, NJ 08902;




                                             21
   Case 1:21-cv-02198 Document 1-1 Filed 04/21/21 Page 6 of 24 PageID #: 22




Irving Haase, 10813 53rd Ave, Corona, NY 11368;
Irving Place Capital, LLC, 745 5th Ave, Fl 7, New York, NY 10022;
Irving Rubber & Metal Co, 9525 Ditmas Ave, Brooklyn, NY 11236-1826;
Irwin Lewin Cohn & Lewin, 355 Lexington Ave # 800, New York, NY 10017-6603;
Isabella Geriatric Center, 515 Audubon Ave, New York, NY 10040;
Isda, 10 E 53rd St, Fl 9, New York, NY 10022;
Ishta Yoga, 56 E 11th St, New York, NY 10003-6005;
Isis Plumbing Inc, 4141 24th St Ste 3, Long Island City, NY 11101-3904;
Island Auto Group, 1590 Hylan Blvd, Staten Island, NY 10305-1926;
Island Cardiac Specialists, 1401 Franklin Ave, Garden City, NY 11530-1613;
Island Charter Inc, 380 Chelsea Rd, Staten Island, NY 10314;
Island Eye Surgicenter, 825 E Gate Blvd # 111, Garden City, NY 11530-2136;
Island International Exterior, 1 Battery Park Plz # 2902, New York, NY 10004-1424;
Island Medical Group, 789b Old Country Rd, Plainview, NY 11803-4930;
Island Musculoskeletal Care, 1512 Broadway, Hewlett, NY 11557-1429;
Island Neurological, 824 Old Country Rd # 1, Plainview, NY 11803-4989;
Island Pavement Cutting Co., 84 Kean St, West Babylon, NY 11704-1209;
Island Peer Review Inc, 1979 Marcus Ave # 105, New Hyde Park, NY 11042-1072;
Island Photography, 139 Haven Ave, Prt Washingtn, NY 11050;
Island Rehab, 12046 Queens Blvd, Kew Gardens, NY 11415-1204;
Island Rock, 60 Skyline Dr, Plainview, NY 11803-2510;
Ismael Leyva Architect Pc, 48 W 37th St, New York, NY 10018-7487;
Isobar, 32 Avenue Of The Americas # 17, New York, NY 10013-2473;
Israeloff Trattner And Co, 1225 Franklin Ave, Ste 200, Garden City, NY 11530;
Israeloff Trattner Co, 1225 Franklin Ave # 200, Garden City, NY 11530-7904;
Issac & Stern Architects, 25 W 31st St, New York, NY 10001-4413;
Italian Trade Commission, 33 E 67th St, New York, NY 10065-5949;
Itau, 540 Madison Ave, Fl 24, New York, NY 10022;
Ithaka Harbors Inc, 2 Rector St, Fl 18, New York, NY 10006;
Itochu Prominent Usa LLC, 1411 Broadway, Fl 7, New York, NY 10018;
Itr Industries Inc, 441 Saw Mill River Rd, Yonkers, NY 10701-4913;
Itrs Group, 711 3rd Ave # 1802, New York, NY 10017-4120;
Itt Corporation, 1133 Westchester Ave, Ste N-100, White Plains, NY 10604;
Ivoire Car Svc, 1936 Madison Ave, New York, NY 10035-1821;
J & B Body Work, 38 Beach St, Mt Vernon, NY 10550-1702;
J & D Carrying & Construction Corp., 9544 115th St Bsmt, South Richmond Hill, NY 11419-1126;
J & G Electrical Corp, 703 Rosewood St # 705,Bronx,NY,10467;
J & G Electrical Corp., 857 Southern Blvd Bronx, NY 10459;
J & J Bronze & Aluminum, Po Box 220351, Brooklyn, NY 11222-0351;
J & J Johnson General Cntrctng, 4225 12th St, Long Island City, NY 11101-4903;
J & N Construction Group Corp, 9753 85th St Ozone Park, NY 11416;
J & S Supply Corp, 3898 Review Ave, Long Island City, NY 11101-2019;
J & Y Electric And Intercom Company Inc, 1991 Lexington Ave,New York,NY,10035;
J Anthony Enterprises, 1606 9th Ave Bohemia, NY 11716;
J Atacama Inc, 900 W End Ave # 6b, New York, NY 10025-3562;
J B Waste Oil Co, 1818 41st St, Astoria, NY 11105-1025;
J C C Construction Corp, 24-02 39th Ave, Long Island City, NY 11101;




                                            22
   Case 1:21-cv-02198 Document 1-1 Filed 04/21/21 Page 7 of 24 PageID #: 23




J D Robinson Inc, 130 E 59th St # 17, New York, NY 10022-1341;
J Dannunzio & Sons, Inc., 136 Central Ave, Clark, NJ 07066-1142;
J Ferreira Construction Inc, 77 Brookwood Dr, Briarcliff Manor, NY 10510-2041;
J Foster Phillips Funeral Home, 17924 Linden Blvd, Jamaica, NY 11434-1496;
J Frankl C Mallea Associates Architects Engineers, 16 Court Street 36th Floor, Brooklyn, NY
11241;
J G Salas & Sons Inc, 601 Union Ave Union Beach, NJ 07735;
J J Creations Inc, 4742 37th St, Long Island City, NY 11101-1804;
J J Curran & Son Flooring, 501 S Pearl St Albany, NY 12202;
J J Rosenberg Elec Contrs Inc, 27 Herkimer Pl, Brooklyn, NY 11216-2713;
J J Sedelmaier Productions Inc, 199 Main St, White Plains, NY 10601-3200;
J K B Contracting, 201 Park Avenue Hicksville, NY 11801;
J Kokolakis Contracting Inc, 1500 Ocean Ave Bohemia, NY 11716;
J L J Iii Enterprises Inc, 21319 99th Ave, Queens Village, NY 11429-1134;
J Pizzirusso Landscaping, 2158 E 72nd St Brooklyn, NY 11234;
J S D Construction Group, 379 W Broadway # 1, New York, NY 10012-5121;
J Smith Assoc, 420 Lexington Ave # 1708, New York, NY 10170-1712;
J Sussman Inc, 10910 180th St, Jamaica, NY 11433-2622;
J T Cleary Inc, 8 Railroad Avenue, Montvale, NJ 07645;
J T Falk & Co LLC, 227 W 19th St, New York, NY 10011-4071;
J Tang Co Inc, 198 Canal St # 601, New York, NY 10013-4535;
J W P Welsbach Electric Corporation, 19-49 42 Street, Long Island City, NY 11105;
J&H Electrical Contracting Inc, 2568 East 17th Street, Suite 101 Office 2, Brooklyn, NY 11235;
J&N Construction Group, 3029 Brighton 7th St Brooklyn, NY 11235;
J. Crew Inc., 770 Broadway, Fl 11, New York, NY 10003;
J. J. Curan & Son, Inc., 501 S Pearl St Albany, NY 12202;
J. Petrocelli Contracting, Inc., 100 Comac St, Ronkonkoma, NY 11779-6928;
J. Pizzirusso Landscaping Corp., 7104 Avenue W, Brooklyn, NY 11234-6647;
J. Walter Thompson Company, 466 Lexington Ave, Fl 2, New York, NY 10017;
J.B. Homer Associates, Inc., 300 E 59th St, Apt 1805, New York, NY 10022;
J.Calnan & Associates Inc, 3 Batterymarch Park Fl 5,Quincy,Ma,02169;
J.G. Electrical Testing Corporation, 1644 Ferro Lane,Toms River,NJ,08755;
J.P. & C. Construction, Inc, 38 South St, Roslyn Heights, NY 11577-1715;
J.Pizzirusso Landscaping Corp, 2400 E 69th St, Brooklyn, NY 11234;
Jacan Plumbing & Heating, 312 5th Ave, New Rochelle, NY 10801-2035;
Jack Green & Assoc, 242 W 36th St # 602, New York, NY 10018-8968;
Jackie Robinson Swimming Pool, 86 Bradhurst Ave, New York, NY 10039-3307;
Jackson Lewis Llp, 666 3rd Ave, Fl 29, New York, NY 10017;
Jacob A Riis Neighborhood, 3309 35th Ave, Astoria, NY 11106-1220;
Jacob Civil Consultants, 54 Central Ave Staten Island, NY 10301;
Jacob Fuchsberg Law Firm, 3 Park Ave # 3700, New York, NY 10016-5919;
Jacob K Javits Convention Center, 655 W 34th St, New York, NY 10001;
Jacobi Medical Center, 1400 Pelham Pkwy S, Bronx, NY 10461;
Jacobi Pediatric Clinic, 1400 Pelham Pkwy S # 8, Bronx, NY 10461-1197;
Jacobs, 2 Penn Plz Suite 603, New York, NY 10121-0650;
Jacobs & Burliegh Llp, 1270 Avenue Of The Americas #7, New York, NY 10020-1702;
Jacobs Engineering, 412 Mount Kemble Ave, Morristown, NJ 07960-6666;




                                             23
   Case 1:21-cv-02198 Document 1-1 Filed 04/21/21 Page 8 of 24 PageID #: 24




Jacobson Mermelstein & Squire, 485 Madison Ave # 11, New York, NY 10022-5822;
Jacoby & Meyers Llp, 39 Broadway # 1910, New York, NY 10006-3006;
Jaffe & Koumourdas, 40 Wall St # 12, New York, NY 10005-1470;
Jaffe A A Div-Sandberg-Skrsk, 37 W 26th St # 11, New York, NY 10010-1054;
Jaidan Industries, 16 Capi Ln, Port Washington, NY 11050-3410;
Jaidan Industries Inc., 16 Capi Ln, Prt Washingtn, NY 11050;
Jam Consultants Inc, 104 W 29th St # 9, New York, NY 10001-5310;
Jamaica Anesthesia Assoc Pc, 8900 Van Wyck Expy, Jamaica, NY 11418-2832;
Jamaica Bearings, 1700 Jericho Tpke, Ste 1, New Hyde Park, NY 11040;
Jamaica Hospital Medical Center, 8900 Van Wyck Expy,, Jamaica, NY 11418;
Jamcob Electric LLC, 370 E 146th St,Bronx,NY,10455;
James A Jennings Co Inc, 211 E 43rd St # 1400, New York, NY 10017-4788;
James C Lomax Construction, 288 Decatur St # 1, Brooklyn, NY 11233-1760;
James Corner Field Operations, 475 10th Ave, 10th Floor, New York, NY 10018-1120;
James E Fitzgerald, 48 W 38th St # 9, New York, NY 10018-0042;
James F. Volpe Elect Const Corp, 81 Sacket St Brooklyn, NY 11231;
James H Maloy Inc, 421 Albany Shaker Rd,Loudonville,NY,12211;
James Hotel, 27 Grand St, New York, NY 10013;
James Lynn Law Offices, 1 Exchange Plz # 1501, New York, NY 10006-3770;
James M Abramson Law Office, 375 5th Ave # 4, New York, NY 10016-3323;
James Ontra, 440 Park Ave S, New York, NY 10016-8012;
Jams, Inc., 620 8th Ave, Fl 34, New York, NY 10018;
Jan Hird Pokorny Assoc Inc, 306 E 51st St, New York, NY 10022-7803;
Jan Renovation, 2 Allen St # 3a, New York, NY 10002-5382;
Janco Inc, 20224 Rockaway Point Blvd, Breezy Point, NY 11697-1113;
Janover LLC, 100 Quentin Roosevelt Blv #516, Garden City, NY 11530-4843;
Jansen Hospice-Palliative Care, 670 Post Rd # 213, Scarsdale, NY 10583-5024;
Janson Goldstein Llp, 354 Broadway, New York, NY 10013-3908;
Jaral Properties Inc, 126 3rd St, Ste 200, Mineola, NY 11501;
Jared F Brandoff Md, 222 Westchester Ave # 101, West Harrison, NY 10604-2923;
Jaros Baum & Bolles, 80 Pine St Fl 12, New York, NY 10005-1702;
Jaroslawicz & Jaros PLLC, 225 Broadway # 2400, New York, NY 10007-3726;
Jarro Building Industries Corp, 1796 Hempstead Tpke, East Meadow, NY 11554-1095;
Jasa-Jewish Assn For Svces, 9777 Queens Blvd # 600, Rego Park, NY 11374-3334;
Jasci Jasci, 520 White Plains Rd # 500, Tarrytown, NY 10591-5118;
Jaspen Schlesinger Llp, 300 Garden City Plz # 5, Garden City, NY 11530-3333;
Jasper Venture Group, 147 Whitson St, Forest Hills, NY 11375-6853;
Javu Technologies Inc, 62 Chelsea Piers, New York, NY 10011-1015;
Jawonio Inc, 260 N Little Tor Rd, New City, NY 10956;
Jay Goldberg Law Office, 250 Park Ave # 2020, New York, NY 10177-2021;
Jay S, 485 Fulton St, Brooklyn, NY 11201-5213;
Jay Suites, 1370 Broadway # 5, New York, NY 10018-7350;
Jaysan Contracting Corp, 18 Delaware Pl, Hempstead, NY 11550-3422;
Jazz At Lincoln Ctr, 3 Columbus Cir # 1200, New York, NY 10019-8727;
Jb Martin Co, 1350 Broadway # 820, New York, NY 10018-0949;
Jb Screen Ptg & Embroidery, 172 Rivington St # 1a, New York, NY 10002-2525;
Jcc Construction, 2402 39th Ave, Long Island City, NY 11101-3614;




                                           24
   Case 1:21-cv-02198 Document 1-1 Filed 04/21/21 Page 9 of 24 PageID #: 25




Jcc Lillian Schwartz Day Cmp, 1466 Manor Rd, Staten Island, NY 10314-7027;
Jcdecaux North America Inc, 350 5th Ave, Fl 73, New York, NY 10118;
Jc-Duggan Inc., 320 Maspeth Ave, Brooklyn, NY 11211;
Jdc LLC, 711 3rd Ave, Fl 10, New York, NY 10017;
Jdf Interiors, 35 E 38th St # 11d, New York, NY 10016-2524;
Jdm Contracting, 310 Rose Feiss Blvd, Bronx, NY 10454-2017;
Jdrf International, 3 World Financial Ctr, Frnt, New York, NY 10281;
Jdx Consulting Ltd, 579 5th Ave # 12, New York, NY 10017-8767;
Jed Engineers, 32 Broadway Ste 514, New York, NY 10004-1664;
Jed Foundation, 6 E 39th St # 1200, New York, NY 10016-0112;
Jeffer Funeral Homes, 11403 Queens Blvd, Forest Hills, NY 11375-6554;
Jeffrey Mullooly Rooney Flynn, 6851 Jericho Tpke # 220, Syosset, NY 11791-4449;
Jeffrey Samel & Partners, 150 Broadway # 1600, New York, NY 10038-4320;
Jek Communications Inc, 716 S Columbus Ave, Mt Vernon, NY 10550-4717;
Jemco Electrical Contractors, Inc., 271 42nd Street Queens, NY 11433;
Jen-El Construction Corp, 23 Meacham Ave, Elmont, NY 11003-2609;
Jenkins & Huntington, 1251 Avenue Of The Americas, Suite 920, New York, NY 10020-1104;
Jenner And Block Llp, 919 3rd Ave, Fl 37, New York, NY 10022;
Jennifer Doyle, Human Resources Specialty Care, 235 E 42nd St, Rm 107, New York, NY 10017;
Jennison Associates, 466 Lexington Ave, Fl 17, New York, NY 10017;
Jerrick Associates Inc, 86 Hausman St, Brooklyn, NY 11222-3731;
Jerry Ganz Inc., Scranton,Pa,18509;
Jerusalem Petroleum C, 196 Henry St, Hempstead, NY 11550-6333;
Jes Plumbing & Heating Corp, 355 Butler St, Brooklyn, NY 11217-2701;
Jet Way Security, 151 S Service Rd # 23, Jamaica, NY 11430-1207;
Jetblue Airways Corporation, 27-01 Queens Plaza N, Long Island City, NY 11101;
Jethro Data, 225 W 83rd St # 18m, New York, NY 10024-4963;
Jetro Holdings, LLC, 1524 132nd St, College Point, NY 11356;
Jett Industries Inc, 121 Willow Lane, Po Box 219, Colliersville, NY 13747-0219;
Jewel Electric Supply Co., 455 3rd St Jersey City, NJ 07302;
Jewel Hotel, 11 W 51st St # 1, New York, NY 10019-6995;
Jewish Agency American, 633 3rd Ave # 21, New York, NY 10017-8157;
Jewish Center Of Brighton Beach, 2915 Ocean Parkway, Brooklyn, NY 11235;
Jewish Child Care Association, 858 E 29th St, Brooklyn, NY 11210;
Jewish Community Ctr, 1466 Manor Rd, Staten Island, NY 10314-7027;
Jewish Federations, Po Box 157, New York, NY 10268-0157;
Jewish Home Lifecare, Inc., 104 W 29th St, Fl 8, New York, NY 10001;
Jfj Fuel Inc, 705 Nepperhan Ave # 707, Yonkers, NY 10703-2313;
Jfk Advanced Medical Pc, 75 N Hangar Rd # 208a, Jamaica, NY 11430-1802;
Jfk International Air Terminal LLC, 309 Wilson Ave, Apt 3r, Brooklyn, NY 11237;
Jfk&M Consulting Group, 134 W 37th St, New York, NY 10018-6911;
Jgmv - Video & Photo, 205 Gower St, Staten Island, NY 10314-5311;
Jgn Construction Corp, 6640 69th St,Middle Village,NY,11379;
Jgn Maintenance, 2521 49th St, Astoria, NY 11103-1120;
Jiji Press America Lid, 70 E 55th St # 400, New York, NY 10022-3222;
Jim Henson Co, 627 Broadway # 9, New York, NY 10012-2632;
Jimlar Corporation, 160 Great Neck Rd, Great Neck, NY 11021;




                                           25
  Case 1:21-cv-02198 Document 1-1 Filed 04/21/21 Page 10 of 24 PageID #: 26




Jkb Contracting Inc, 55 N Broadway,Hicksville,NY,11801;
Jlg Architectural Products, 2755 W Market St Ste C, York, Pa 17404-5548;
Jlj Enterprises Inc, 21319 99th Ave, Jamaica, NY 11429-1134;
Jm Consulting, 130 Pond Way, Staten Island, NY 10303;
Jmc, 120 Bedford Rd, Armonk, NY 10504-1862;
Jmc Stone Corp., 323 Willis Ave, Mineola, NY 11501-1532;
Jmd Building Products LLC, 40 Pier Ln W, Fairfield, NJ 07004-2532;
Jmj Electrical Corp, 3411 10th St,Long Island City,NY,11106;
Joadem Corp., 353 Hempstead Tpke, Elmont, NY 11003-1536;
Job Path, Inc., 22 W 38th St, Fl 11, New York, NY 10018;
Jobco Inc, 277 Northern Blvd Ste 203, Great Neck, NY 11021-4703;
Jocar Asphalt LLC, P.O. Box 530,Old Bethpage,NY,11804;
Joe Schneider Construction, 120 Austin Blvd, Island Park, NY 11558-1640;
Joel Berman Assoc Inc, 4203 35th St, Long Island City, NY 11101-2301;
Joele Frank Assoc LLC, 622 3rd Ave # 36, New York, NY 10017-6798;
Joes Pest Control, 1007 Carroll St, Brooklyn, NY 11225-1908;
John A Hartford Fdtn, 55 E 59th St, Fl 16, New York, NY 10022;
John A Lanzone Md, 173 Mineola Blvd, Ste 406, Mineola, NY 11501;
John A Vassilaros & Son Inc, 2905 120th St, Flushing, NY 11354-2505;
John Ciardullo Assoc, 417 5th Ave # 8, New York, NY 10016-2246;
John Civetta & Sons Inc, 1123 Bronx River Ave, Bronx, NY 10472-3101;
John Dineen Contracting Co., 19 Banner 3rd Rd,Brooklyn,NY,11235;
John E Osborn Pc, 7 Penn Plz # 914, New York, NY 10001-3924;
John Gallin & Son, 102 Madison Ave # 9, New York, NY 10016-7583;
John Grando Inc, 6808 Woodside Ave, Woodside, NY 11377-3947;
John Nicelli Law Offices, 225 Broadway # 1040, New York, NY 10007-3781;
John P Picone Inc, 31 Garden Lane, Po Box 9013, Lawrence, NY 11559-1126;
John Petrocelli Construction, Inc, 7e Abbott Ave Palisades Park, NJ 07650;
John Weidl Assoc Inc, 379 Huguenot St, New Rochelle, NY 10801-7008;
Johnson & Hoffman LLC, Po Box 343, Carle Place, NY 11514-0343;
Johnson Bros Inc, 496 Mosel Ave Staten Island, NY 10304;
Johnson Tannen Brecher Fishman, 25 Newbridge Rd # 203, Hicksville, NY 11801-2887;
Jomark, 485 S Broadway # 3, Hicksville, NY 11801-5071;
Jonan Products And Services, Inc., 2793 Milburn Ave, Baldwin, NY 11510;
Jonas Upholstery, 44 W 18th St # 10, New York, NY 10011-4648;
Jonathan Arnold Inc, 3415 Hampton Rd, Oceanside, NY 11572-4835;
Jonathan Beth Conslnts NY LLC, 108 W 39th St # 710, New York, NY 10018-3866;
Jonathan C Reiter Law Firm, 350 5th Ave # 6400, New York, NY 10118-6400;
Jonathan Levine Photography, 366 Broadway # 7a, New York, NY 10013-3920;
Jonathan Moore Atty Law Ofc, 99 Park Ave # 1600, New York, NY 10016-1607;
Jonathan Rose Companies, 551 5th Ave Fl 23, New York, NY 10176-0001;
Jones Jones Larkin & O'connell, 5 Hanover Sq # 1001, New York, NY 10004-2675;
Jones Lang Lasalle, 330 Madison Ave, New York, NY 10017-5001;
Joralemon Associate, 186 Joralemon St, Brooklyn, NY 11201-4356;
Jorama Consulting Inc, 265 Post Ave # 200, Westbury, NY 11590-2234;
Jordan Edmiston Group, 150 E 52nd St # 18, New York, NY 10022-6260;
Jordan Opticians, 149 Pierrepont St, Brooklyn, NY 11201-2712;




                                          26
  Case 1:21-cv-02198 Document 1-1 Filed 04/21/21 Page 11 of 24 PageID #: 27




Jos H Lowenstein & Sons Inc, 420 Morgan Ave, Brooklyn, NY 11222-5799;
Joseph Dibenedefto Law Office, 233 Broadway # 2707, New York, NY 10279-2705;
Joseph Donovan, 10 Valley Rd, Plandome, NY 11030-1427;
Joseph L Balkan Inc, 13001 Jamaica Ave, Richmond Hill, NY 11418-2612;
Joseph Lombardi Pell, 412 Broadway # 4, New York, NY 10013-3594;
Joseph M Sanzari Inc, 90 W Franklin Street Hackensack, NJ;
Joseph P Addabbo Family Health, 6200 Beach Channel Dr, Far Rockaway, NY 11692-1409;
Joseph Papp Public Theatre, 425 Lafayette St, New York, NY 10003-7087;
Joseph R Loring & Assoc Inc, 360 W 31st St # 14, New York, NY 10001-2799;
Joseph Shalhoub & Son Inc, 1258 Prospect Ave, Brooklyn, NY 11218-1304;
Joseph Weinstein Elec Corp, 9424 88th St, Jamaica, NY 11416-1397;
Jou Jou Designs Inc, 1407 Broadway # 507, New York, NY 10018-5483;
Joy Construction Corp, 40 Fulton St Fl 21, New York, NY 10038-1850;
Joystick Interactive Corp, 25 Broadway # 9, New York, NY 10004-1058;
Joyva Corp, 53 Varick Ave, Brooklyn, NY 11237-1523;
Jp Construction Inc, 145 72nd St # E12, Brooklyn, NY 11209-1972;
Jp Hogan Coring And Sawing C, 680 Gulf Ave, Staten Island, NY 10314;
Jp Marking Inc, 664 Blue Point Rd Ste D, Holtsville, NY 11742-1834;
Jp Mchale Pest Management Inc, 241 Bleakley Ave, Buchanan, NY 10511-1001;
Jp Morgan Chase, 4 Chase Metrotech Ctr, Fl 22, Brooklyn, NY 11245;
Jp Morgan Chase Na, 383 Madison Ave, New York, NY 10179;
Jpl Industries, 2400 E 69th St, Brooklyn, NY 11234;
Jpp Plumbing LLC, 540 Kingsland Ave Brooklyn, NY 11222;
Jpr Builders 07 Inc, 118-18 Marsden St,Jamaica,NY;
Jpr Mechanical Inc, 255 Main St New Rochelle, NY 10801;
Jr Cruz Corp, 675 Line Rd, Aberdeen, NJ 07747-1246;
Jri America Inc, 277 Park Ave # 6, New York, NY 10172-0601;
Jrm Construction Management, 34 E 51st St, New York, NY 10022-7073;
Js Reps Corp, 48 Greene St # 4, New York, NY 10013-6206;
Jsb Partners Inc, 747 3rd Ave, Rm 1501, New York, NY 10017;
Jt Cleary Inc, 100 Red Schoolhouse Rd Chestnut Ridge, NY 10977;
Jt Roselle Lighting & Supply, 333 N Bedford Rd # 120, Mt Kisco, NY 10549-1158;
Jtp Plumbing, 37 Blackheath Rd, Lido Beach, NY 11561;
J-Track LLC, 1123 Wells Mills Rd, Waretown, NJ 08758;
Judicial Paralegal Svc, 245 5th Ave # 1002, New York, NY 10016-8739;
Judith Heintz Landscape Architecture, 62 Pearl Street, 5th Floor, New York, NY 10004-2435;
Judlau Contracting Inc, 2615 Ulmer St College Point, NY 11357;
Julian A Mcdermott Corp, 1639 Stephen St, Ridgewood, NY 11385-5345;
Jun Wang & Assoc, 165 W 46th St # 1100, New York, NY 10036-2516;
June Jacobs Labs, LLC, 460 Park Ave, Fl 16, New York, NY 10022;
Junior Achievement Of New York, 420 Lexington Ave # 205, New York, NY 10170-0299;
Juno Healthcare Staffing Syst, 9131 Queens Blvd # 509, Elmhurst, NY 11373-5542;
Jupiter Environmental Services, 323 Changebridge Rd Ste 100, Pine Brook, NJ 07058-9516;
Juris Solutions Inc, 33 Queens St # 201, Syosset, NY 11791-3063;
Just Real Construction, 1349 E 38th St, Brooklyn, NY 11234-2807;
Justworks Inc, 601 W 26th St, Rm 400, New York, NY 10001;
Juva Skin & Laser Ctr, 60 E 56th St # 2, New York, NY 10022-3350;




                                            27
  Case 1:21-cv-02198 Document 1-1 Filed 04/21/21 Page 12 of 24 PageID #: 28




Jvn Restoration Inc, 47 Foster Rd Staten Island, NY 10309;
Jw Michaels And Co. LLC, 335 Madison Ave, Rm 800, New York, NY 10017;
Jwalk, 419 Park Ave S # 16, New York, NY 10016-8410;
Jzanus Home Care Inc, 170 Jericho Tpke, Floral Park, NY 11001-2024;
Jzn Engineering, Pc., 99 Morris Avenue Suite 302, Springfield, NJ 07081;
K & K Construction Inc, 14 E 38th St, New York, NY 10016-0005;
K & L Management Consulting, 363 7th Ave, New York, NY 10001-3904;
K & M, 385 Broadway # 1, New York, NY 10013-6032;
K & V Construction, 267 Jewett Ave Staten Island, NY 10302;
K B Assoc Inc, 200 W 70th St # 17f, New York, NY 10023-4326;
K D One Construction Inc, 510 E 13th St, New York, NY 10009-3533;
K M Assoc Of NY Inc, 158 W 29th St # 7, New York, NY 10001-5300;
K M Electric, 132 W 31st St # B, New York, NY 10001-3413;
K S Engineers, 65 Broadway # 1002, New York, NY 10006-2542;
K V Power Electric Inc, 2928 Newtown Ave Astoria, NY 11102;
K W Tech Corp, 146 - 148 Front St Hempstead, NY 11550;
K&A Engineering Consulting P, 445 Hamilton Ave Ste 406, White Plains, NY 10601-1825;
K.P Construction & Renovation Inc., 2920 Brighton 12th St,Brooklyn,NY;
K2 Intelligence, LLC, 845 3rd Ave, Fl 15, New York, NY 10022;
Kab Electric Corp, 19032 Jamaica Ave,Jamaica,NY,11423;
Kaback Enterprises Inc, 318 W 39th St # 2, New York, NY 10018-1496;
Kader Lithographers, 525 W 52nd St # 4, New York, NY 10019-5074;
Kaeyer Garment-Davidson, 285 E Main St, Mt Kisco, NY 10549-3002;
Kafka Construction Inc, 3608 9th St Long Island City, NY 11106;
Kahn Gordon Timko & Rodriques, 20 Vesey St # 300, New York, NY 10007-4242;
Kahuna Software Inc, 250 Park Ave # 7, New York, NY 10177-0799;
Kai Kai Kiki Nyllc, 517 46th Rd, Long Island City, NY 11101-5317;
Kajima Usa, 350 5th Ave # 5340, New York, NY 10118-5304;
Kalangala Infrastructure Svc, 902 Broadway, New York, NY 10010-6002;
Kaltura Inc, 250 Park Ave S # 10, New York, NY 10003-1402;
Kanban Solutions LLC, 41 E 11th St # 11, New York, NY 10003-4602;
Kane Davey Associates Inc, 1700 Post Rd, Fairfield, Ct 06824-5795;
Kane Kessler Pc, 666 3rd Ave # 23, New York, NY 10017-4896;
Kanta Electric Corp, 3421 56th St, Woodside, NY 11377-2121;
Kantor Davidoff Wolfe, 420 Lexington Ave # 1830, New York, NY 10170-1830;
Kaplan, Inc., 395 Hudson St, Fl 3, New York, NY 10014;
Kaplow Communications, 19 W 44th St # 601, New York, NY 10036-5900;
Kaprielian Enterprises, 207 W 25th St # 8, New York, NY 10001-7158;
Kapris Inc, 56 Spring St Ste Ll Edison, NJ 08820;
Karasyk & Moshella Llp, 233 Broadway # 2340, New York, NY 10279-2302;
Karbone, 201 E 42nd St # 3004, New York, NY 10017-5722;
Karbra Co, 460 Park Ave # 401, New York, NY 10022-1848;
Karen Horney Clinic, 329 E 62nd St # 1, New York, NY 10065-7788;
Karen Martin, 601 W 26th St # 522, New York, NY 10001-1137;
Karey Kassl Corp, 180 Terminal Dr, Plainview, NY 11803-2324;
Karim Rashid Inc, 428 W 54th St, New York, NY 10019-4406;
Kario Construction Corp, 114 Essex St Fl 3 Rochelle Park, NJ 07662;




                                           28
  Case 1:21-cv-02198 Document 1-1 Filed 04/21/21 Page 13 of 24 PageID #: 29




Karlitz & Co Inc, 200 W 41st St # 1004, New York, NY 10036-7213;
Kasirer Consulting, 321 Broadway, New York, NY 10007-1111;
Katco Electric, 44-15 Barnett Avenue Long Island City, NY 11104;
Kate Spade And Company, 2 Park Ave, Fl 8, New York, NY 10016;
Kathryn Mcwilliams, Training Professional, 235 E 42nd St, Rm 107, New York, NY 10017;
Katlowitz & Assoc, 270 Madison Ave # 1203, New York, NY 10016-0601;
Katsky Korins Llp, 605 3rd Ave # 16, New York, NY 10158-1699;
Katz Dochterman & Epstein, 129 W 27th St # 11, New York, NY 10001-6206;
Kauff Mcguire & Margolis Llp, 950 3rd Ave # 14, New York, NY 10022-2773;
Kauffman Brad A, 40 Exchange Pl # 1400, New York, NY 10005-2737;
Kaufman Astoria Studios, 3412 36th St, Astoria, NY 11106-1229;
Kaufman Borgeest And Ryan, 200 Summit Lake Dr, Ste 110, Valhalla, NY 10595;
Kaufmann Gildin & Robbins Llp, 767 3rd Ave # 30, New York, NY 10017-2092;
Kaye Scholer Llp, 425 Park Ave, Fl 12, New York, NY 10022;
Kazlow & Kazlow, 237 W 35th St # 14b, New York, NY 10001-1905;
Kbls, 307 Mamaroneck Rd, Scarsdale, NY 10583;
Kbr NY, 838 Avenue Of The Americas # 5, New York, NY 10001-4194;
Kc Renovation, 119 W 57th St # S, New York, NY 10019-2303;
Kd Hercules Group Inc, 3512 19th Ave Astoria, NY 11105;
Kddi International Inc, 85 10th Ave, New York, NY 10011-4725;
Keane & Beane Pc, 445 Hamilton Ave # 1500, White Plains, NY 10601-1887;
Keevily Spero Whitelaw, Inc, 500 Mamaroneck Ave, Ste 404, Harrison, NY 10528;
Keith C Jewell Pc, 393 Old Country Rd # 300, Carle Place, NY 11514-2131;
Kel Mar Construction, 317 E 111th St, New York, NY 10029-3135;
Kel Medical Center, 1917 Bedford Ave, Brooklyn, NY 11225;
Kel Tech Construction Inc, 1211 Redfern Ave, Far Rockaway, NY 11691-3817;
Kelco Construction, 40 Austin Blvd, Commack, NY 11725-5702;
Kellenberg Hs, 1400 Glenn Curtiss Blvd, Uniondale, NY 11553;
Keller - North America, 100 Stickle Ave, Rockaway, NJ 07866-3146;
Kelley Drye And Warren Llp, 101 Park Ave, Fl 30, New York, NY 10168;
Kellner Dileo Co Lp, 900 3rd Ave # 1000, New York, NY 10022-3326;
Kelly Rode & Kelley Llp, 330 Old Country Rd # 305, Mineola, NY 11501-4170;
Kelman Winston & Vallone, 291 Broadway # 1600, New York, NY 10007-0083;
Kelnard Refrigeration, 3826 10th St, Long Island City, NY 11101-6112;
Kel-Tech Construction Inc., 12-11 Redfern Avenue,Far Rockaway,NY,11691;
Kemnay Advisory Svc Inc, 45 Rockefeller Plz # 2100, New York, NY 10111-2199;
Kempinski Hotels S A, Po Box 341, Bethpage, NY 11714-0341;
Ken Ben Industries, 1908 Shore Pkwy, Brooklyn, NY 11214-7122;
Kendal On Hudson, 1010 Kendal Way, Sleepy Hollow, NY 10591;
Kennedy Lillis Schmidt English, 75 Maiden Ln # 402, New York, NY 10038-4816;
Kenny Liu, 315 Church Street 4th Fl, New York, NY 10013;
Kensington Publishing Corp, 119 W 40th St # 21, New York, NY 10018-2522;
Kensington Vanguard, 39 W 37th St, New York, NY 10018-6217;
Kent Capital, 99 Wall St # 1012, New York, NY 10005-4301;
Kepco Inc, 13138 Sanford Ave, Flushing, NY 11355-4245;
Keri Coach Works, 15 Urban Ave, Westbury, NY 11590-4821;
Kerley Walsh Matera-Cinquemani, 2174 Jackson Ave, Seaford, NY 11783-2608;




                                           29
  Case 1:21-cv-02198 Document 1-1 Filed 04/21/21 Page 14 of 24 PageID #: 30




Kerns Manufacturing Corp, 3714 29th St, Long Island City, NY 11101-2690;
Ketchum Inc., 1285 Avenue Of The Americas, Rm 401, New York, NY 10019;
Kew Electrical Service Inc, 1428 Hylan Blvd Staten Island, NY 10305;
Kew Gardens Dialysis Ctr, 12046 Queens Blvd, Kew Gardens, NY 11415-1204;
Kew Management, 1123 Broadway, Ste 407, New York, NY 10010;
Key Developers Inc, 670 Myrtle Ave Suite 370, Brooklyn, NY 11205;
Key Restoration Corp, 3611 Henry Hudson Pkwy # Ld, Bronx, NY 10463-1545;
Key Systems Inc, 330 W 42nd St # 2410, New York, NY 10036-6978;
Keyme, 5 Penn Plz, Fl 10, New York, NY 10011;
Keystone Management Inc, 15165 Ventura Blvd Ste 140, Sherman Oaks, Ca 91403-3390;
Kg Construction Assocs Inc, 1961 Melthew Ct Merrick, NY 11566;
Kgbtexas, 655 Madison Ave, New York, NY 10065-8043;
Kgs-Alpha Capital Markets, L.P., 521 5th Ave, Fl 3, New York, NY 10017;
Khan Enterprises Co Inc, 43 Hutcheson Pl Lynbrook, NY 11563;
Khurram Shehzad, 3425 Knox Place Suite 3b, New York, NY,10467;
Kica General Construction, Inc., 3461 Fort Hamilton Pkwy Brooklyn, NY 11218;
Kid Island Dental At Great, 611 Northern Blvd # 100, Great Neck, NY 11021-5208;
Kiewit Infrastructure Co, 470 Chestnut Ridge Rd Woodcliff Lake, NJ 07677;
Kim, 3554 169th St, Flushing, NY 11358;
Kim I Mchale & Assoc, 225 Broadway # 1000, New York, NY 10007-3780;
Kim Seybert Inc, 37 W 37th St # 9, New York, NY 10018-6219;
Kim Song & Assoc, 16 W 32nd St # 607, New York, NY 10001-0690;
Kimber Manufacturing Inc, 1 Lawton St, Yonkers, NY 10705-2617;
Kimberly Hotel, 145 E 50th St, New York, NY 10022-9502;
Kimco, 3333 New Hyde Park Rd, Ste 100, New Hyde Park, NY 11042;
King & Co, 72 Madison Ave # 10, New York, NY 10016-8731;
King Wood, 500 5th Ave # 50, New York, NY 10110-5099;
Kingfisher General Contracting Of NY Inc., 13029 122nd Pl, South Ozone Park, NY,11420;
Kings Bay Ym-Ywha Inc, 3495 Nostrand Ave, Brooklyn, NY 11229;
Kings Brook Jewish, 585 Schenectady Ave, Ste 2, Brooklyn, NY 11203;
Kings Capital Constr Group Inc, 660 White Plains Rd # 550, Tarrytown, NY 10591-5147;
Kings County Hospital, 648 Albany Ave, Brooklyn, NY 11203;
Kings Harbor Multicare Center, 2000 E Gun Hill Rd, Bronx, NY 10469;
Kings Highway Orthopedic Assn, 3131 Kings Hwy # C11, Brooklyn, NY 11234-2621;
Kings Medical, 1015 E 81st St, Brooklyn, NY 11236;
Kings Pulmonary Assc, 3131 Kings Hwy, Ste D10, Brooklyn, NY 11234;
Kingsbridge Heights Lthhcp, 188 W 230th St, Bronx, NY 10463-5215;
Kingsbrook Jewish Medical Center, 585 Schenectady Ave, Ste 2, Brooklyn, NY 11203;
Kino International Corp, 333 W 39th St # 503, New York, NY 10018-1380;
Kinturk Contracting Inc, 3512 169th St Flushing, NY 11358;
Kips Bay Endoscopy Center LLC, 535 2nd Ave,, New York, NY 10016;
Kirby Mcinerney Llp, 250 Park Ave # 820, New York, NY 10177-0800;
Kiri Construction, 750 Mclean Ave # 4, Yonkers, NY 10704-3875;
Kirkland And Ellis Llp, 601 Lexington Ave, Fl 35, New York, NY 10022;
Kirotec - Mes Group Corp, 1229 Rockland Ave, Staten Island, NY 10314;
Kirschenbaum & Kirschenbaum Pc, 200 Garden City Plz # 315, Garden City, NY 11530-3357;
Kiska Construction Inc, 10-34 44th Dr Long Island City, NY 11101;




                                          30
  Case 1:21-cv-02198 Document 1-1 Filed 04/21/21 Page 15 of 24 PageID #: 31




Kislman Dialysis, 4102 13th Ave, Brooklyn, NY 11219-1389;
Kiss Group, 57 Seaview Blvd, Prt Washingtn, NY 11050;
Kitano Hotel New York, 66 Park Ave, New York, NY 10016-3007;
Kiwi Partners Inc, 30 Soundview Ln, Port Washington, NY 11050-1341;
Klahr Glass Co, 65 Bank St, White Plains, NY 10606-1902;
Klein & Solomon Llp, 275 Madison Ave # 33, New York, NY 10016-1133;
Klein Law Group Pc, 39 Broadway # 1530, New York, NY 10006-3099;
Klein Zelman, 485 Madison Ave, Fl 15, New York, NY 10022;
Klein Zelman LLC, 485 Madison Ave # 1301, New York, NY 10022-5817;
Kleinberg & Friedman, 217 Broadway # 401, New York, NY 10007-3398;
Kleinberg Electric Inc, 850 3rd Ave Ste 405, Brooklyn, NY 11232-1523;
Kleinberg Kaplan Wolff-Cohen, 500 5th Ave # 12, New York, NY 10110-1299;
Klima New York LLC, 4145 39th St, Long Island City, NY 11104-4201;
Klk Electric Inc, 58-09 28th Ave, Staten Island, NY,11377;
Klm Ophthalmology, 1301 Avenue J # 2, Brooklyn, NY 11230-3605;
Klm/Air France & Lynxs Air Car, 18705 Lee Rd Ste 700, Humble, Tx 77338-4193;
Klw Inc, 418 W 25th St, New York, NY 10001-6502;
Km Associates Of New York Inc, 158 W 29th St # 7, New York, NY 10001-5300;
Knic Partners LLC, 515 Park Ave, New York, NY 10022-1188;
Knight Elec. Services Corp., 599 11th Ave New York, NY 10036;
Knight Nets Inc, 13 Lewiston St, Franklin Square, NY 11010-2904;
Knightbridge Construction Corp, 33 Great Neck Rd Great Neck, NY 11021;
Knoa Software Inc, 41 E 11th St # 11, New York, NY 10003-4602;
Knollwood Country Club, 200 Knollwood Road Ext # 2, Elmsford, NY 10523-2849;
Kns Building Restoration Inc, 6981 75th St, Middle Village, NY 11379-2532;
Knuckles Komosinski & Elliot, 565 Taxter Rd # 595, Elmsford, NY 10523-2327;
Kobre & Kim Llp, 800 3rd Ave # 6, New York, NY 10022-7775;
Kochendorfer Group, 145 East 48th Street, 10th Floor New York, NY 10017;
Koehler & Isaacs Llp, 61 Broadway # 2500, New York, NY 10006-2829;
Koenig Iron Works, 814 37th Ave, Long Island City, NY 11101-6011;
Koeppel Martone & Leistman, Po Box 863, Mineola, NY 11501-0863;
Koeppel Nissan Inc, 7034 66th Pl, Glendale, NY 11385;
Kohlberg Kravis Roberts And Co, 9 W 57th St, Ste 4200, New York, NY 10019;
Kohn Pedersen Fox Associates, 11 W 42nd St, New York, NY 10036-8002;
Kojin Industries Inc, 6911 197th St Fresh Meadows, NY 11365;
Koko Contracting, 4 Leeward Court Shoreham, NY 11786;
Komanoff Center For Geriatric, 375 E Bay Dr, Long Beach, NY 11561-2350;
Kopff Nardelli Dopf, 440 9th Ave # 15, New York, NY 10001-1628;
Kordun Construction Corp, 6941 76th St, Middle Village, NY 11379-2828;
Kore Contracting, 100 Brighton 11 St Brooklyn, NY 11235;
Kore Software Inc, 259 W 30th St # 16, New York, NY 10001-2809;
Korean Air Lines, 1370, Gonghang-Dong,, Gangseo-Gu, Seoul, Kr 157-712;
Kossoff PLLC, 217 Broadway # 401, New York, NY 10007-2944;
Kostelanetz & Fink, 250 Greenwich St # 34a, New York, NY 10007-0034;
Kpa Group, 13028 91st Ave, Richmond Hill, NY 11418-3319;
Kpff Inc, 299 Broadway # 900, New York, NY 10007-1958;
Kpmg, 345 Park Ave, Bsmt Lb6, New York, NY 10154;




                                          31
  Case 1:21-cv-02198 Document 1-1 Filed 04/21/21 Page 16 of 24 PageID #: 32




Kps Capital Partners Lp, 485 Lexington Ave, Fl 31, New York, NY 10017;
Kraft & Kennedy Inc, 228 E 84th St, New York, NY 10028-5013;
Kraft Kennedy & Lesser Inc, 6 W 33rd St # 14, New York, NY 10001-3321;
Kraftworks Limited, 60 Broad St # 25, New York, NY 10004-2350;
Kramer & Dunleavy, 61 Broadway # 2220, New York, NY 10006-2702;
Kramer Dillof Livingston-Moore, 217 Broadway # 10, New York, NY 10007-2998;
Kranjac Tripodi Partners Llp, 30 Wall St # 12, New York, NY 10005-2219;
Kreisberg & Maitland Llp, 75 Maiden Ln # 603, New York, NY 10038-4695;
Krez & Flores Lip, 225 Broadway # 2800, New York, NY 10007-3018;
Krinos Foods Inc, 1750 Bathgate Ave, Bronx, NY 10457-7541;
Kristin Papesh, Vp Of Human Resources, 235 E 42nd St, Rm 107, New York, NY 10017;
Kroywen Rlty & Construction Corp, 36-02 Astoria Boulevard Astoria, NY 11103;
Krystal Touch Of NY Inc., 66 Maple Pl Ste C, Amityville,NY,11701;
Ks Eng. Pc, 65 Broadway Ste 1002 New York, NY 10006;
Ks Renovation Group Inc, 79 Washington Pl # 1c, New York, NY 10011-9137;
Kubricky Construction Corporation, 269 Ballard Rd Wilton, NY 12831;
Kucker & Bruh, 747 3rd Ave # 1200, New York, NY 10017-2859;
Kudman & Trachten, 350 5th Ave # 68, New York, NY 10118-6710;
Kuraray Dental, 600 Lexington Ave, Fl 26, New York, NY 10022;
Kurzman Eisenberg Corbin Lever, 1 N Broadway # 12, White Plains, NY 10601-2336;
Kutnicki/Bernstein Architects, 434 Broadway Fl 4, New York, NY 10013-2563;
Kuzmin & Assoc Pc, 225 Broadway # 2108, New York, NY 10007-3730;
Kvb Partners, 60 Broad St # 3502, New York, NY 10004-2356;
Kvl Audio Visual Services, 200 Corporate Blvd S, Ste 145, Yonkers, NY 10701;
Kwi, 2200 Northern Blvd # 102, Greenvale, NY 11548-1220;
Kwiat, 555 Madison Ave # 1400, New York, NY 10022-3324;
Kwittken And Company LLC, 160 Varick St, Fl 4, New York, NY 10013;
Kyle Conti Construction LLC, 749 Clawson Ave, Hillsborough, NJ 08844-3311;
L & E Creative Printing Inc, 100 Ring Rd W # 103, Garden City, NY 11530-3205;
L & L Holdings Co LLC, 142 W 57th St, New York, NY 10019-3300;
L & L Painting Co, 900 South Oyster Bay Hicksville, NY 11801;
L & M Builders LLC, 1865 Palmer Ave Ste 203, Larchmont, NY 10538-3037;
L & M Roofing Co, 140 Highland St # 1, Port Chester, NY 10573-3379;
L 3 Communications Holdings, 600 3rd Ave, Bsmt C2, New York, NY 10016;
L I Osteoporosis & Arthritis, 524 Old Country Rd, Plainview, NY 11803-6502;
L I Physicians Assoc Pc, 27001 76th Ave, New Hyde Park, NY 11040-1402;
L K Comstock & Company Inc, One N Lexington Avenue, White Plains, NY 10601;
L M G Construction Corp, 9724 Atlantic Ave, Ozone Park, NY 11416-1620;
L Ron Hubbard Media Resources, 349 W 48th St, New York, NY 10036-1348;
L Russo Fence Co, 220 Industrial Loop, Staten Island, NY 10309-1120;
L. A. Mays Inc., 385 1st Avenue,New York,NY,10010;
L.B. Electric Supply Co. Inc., 5202 New Utrecht Ave, Brooklyn, NY 11219;
L.B. Foster Company, 2048 Milford Square Pike, Quakertown, Pa 18951-2134;
L.K. Comstock & Company, Inc, 83 Central Ave, Farmingdale, NY 11735-6901;
L+M Development Partners, 1865 Palmer Ave Ste 203, Larchmont, NY 10538-3037;
L-3 Communications Corporation, 600 3rd Ave, Bsmt C2, New York, NY 10016;
La Bottega, 60 Osborne Rd, Garden City, NY 11530;




                                          32
  Case 1:21-cv-02198 Document 1-1 Filed 04/21/21 Page 17 of 24 PageID #: 33




La Force & Stevens, 41 E 11th St # 6, New York, NY 10003-4654;
La Guardia Community College, 3110 Thomson Ave, Long Is City, NY 11101;
La Mar Plastic Packaging Ltd, 216 N Main St # F, Freeport, NY 11520-2200;
La Peninsula Community Org, 711 Manida St, Bronx, NY 10474-5807;
La Peninsula Community Organization, 711 Manida St, Bronx, NY 10474;
La Prairie, 680 5th Ave, Fl 11, New York, NY 10019;
La Providencia Family Health, 1280 Dekalb Ave, Brooklyn, NY 11221-3204;
Lab 49 Inc, 1345 Avenue Of The America #50, New York, NY 10105-5000;
L'abbate Balkan Colavita Contini, 1001 Franklin Ave, Rm 300, Garden City, NY 11530;
Labco Electric Contracting Corporation, 20111 Linden Blvd Saint Albans, NY 11412;
Lachase Construction Svc, 1 Labriola Ct # 2, Armonk, NY 10504-1336;
Lachman Consultant Svc Inc, 1600 Stewart Ave # 604, Westbury, NY 11590-6645;
Lacina Heitler Architects, 135 5th Ave # 6, New York, NY 10010-7155;
Lackenbach Siegel Llp, 1 Chase Rd, Scarsdale, NY 10583-4156;
Laconia Nursing Home, 1050 E 230th St, Bronx, NY 10466-4810;
Lacwk NY LLC, 99 Madison Ave # 8, New York, NY 10016-7419;
Ladders Inc, 55 Water St # 51, New York, NY 10041-3201;
Ladmar Associates Ltd, 10 Maple St, Prt Washingtn, NY 11050;
Lafayette Medical Management, 233 Lafayette St # Ground, New York, NY 10012-4051;
Laforce, 41 E 11th St, Fl 6, New York, NY 10003;
Laga Int Ltd, 100 Banks Ave, Apt 1210, Rockville Ctr, NY 11570;
Lagardere North America, Inc., 60 E 42nd St, Ste 1940, New York, NY 10168;
Laguarda Low Architects, 25 E 21st St # 2, New York, NY 10010-6243;
Lake Construction Corp, 150 King St, Brooklyn, NY 11231-1205;
Lake Group, 17 Vale Pl, Rye, NY 10580-2603;
Lakhani & Jordan Engineers Pc, 50 E 42nd St # 10, New York, NY 10017-5426;
Lakhi General Contractor Inc Po Box, 249, 1 Stoneridge Court Syosset, NY 11791;
Lakshmi Capital Management LLC, 2007 N Beverly Dr, Beverly Hills, Ca 90210-1614;
Laland Baptiste, 8513 Coventry Rd, Brooklyn, NY 11236-1409;
Lalire March Architects, 630 9th Ave, Ste 900, New York, NY 10036;
Lam Generation LLC, 254 Canal St # 3005, New York, NY 10013-3683;
Lambo Mechanical Inc, 329 Hendrix Street Brooklyn, NY 11207;
Lambos Firm, 303 S Broadway, Ste 410, Tarrytown, NY 10591;
Laminall Inc, 438 W 37th St # 2, New York, NY 10018-9567;
Lamson & Cutner, 9 E 40th St # 1300, New York, NY 10016-0402;
Lancaster Development & Tully Construction Co., 145 Podpadic Rd Richmondville, NY 12149;
Lancer Insurance Company, 370 W Park Ave, Long Beach, NY 11561;
Landesman Brothers Inc, 16 Mccarthy Rd, Island Park, NY 11558;
Landform LLC, 76 Storer Ave, New Rochelle, NY 10801-3612;
Landman Corsi Ballaine And Ford, 120 Broadway, Fl 13, New York, NY 10005;
Landmark Signs & Maintenance, 1501 Broadway # 501, New York, NY 10036-5501;
Landmark Ventures, 475 Park Ave S # 25, New York, NY 10016-6922;
Landpex Development, 85 Broad St Suite 1776, New York, NY 10004;
Lane Associates, 3916 Long Beach Rd, Island Park, NY 11558-1140;
Lane Construction, 145 Huguenot St # 320, New Rochelle, NY 10801-5226;
Langan, 360 W 31st 8th Fl, 21 Penn Plaza, New York, NY 10001-2727;
Langan Engineering, 360 W 31st St Fl 8, 21 Penn Plaza, New York, NY 10001-2727;




                                           33
  Case 1:21-cv-02198 Document 1-1 Filed 04/21/21 Page 18 of 24 PageID #: 34




Language Works, 61 Broadway # 1400, New York, NY 10006-2716;
Lanmark Group Inc, 2125 Mill Ave, Brooklyn, NY 11234-6307;
Lanmark Technical Svc Ltd, 139 5th Ave, New York, NY 10010-7104;
Lapadula Carlson & Co, 5 Penn Plz # 19, New York, NY 10001-1738;
Laperuta Construction Corp, Po Box 90666, Staten Island, NY 10309-0666;
Larocca Hornik Rosen Greenberg, 40 Wall St # 3202, New York, NY 10005-1484;
Lascon Inc, 266 White Plains Rd # D-1, Eastchester, NY 10709-4423;
Laser Electrical Contracting, 5601 Northern Blvd,Woodside,NY,11377;
Lasker Ice Rink, 830 5th Ave, New York, NY 10065-7001;
Latham And Watkins Llp, 885 3rd Ave, Ste 320, New York, NY 10022;
Latimer And Linden Management Co, 3738 108th St, Corona, NY 11368-2023;
Laughing Lotus Yoga Ctr, 9 Charles St # 4b, New York, NY 10014-3045;
Laumic Co, 432 W 45th St, New York, NY 10036-3580;
Laundry Service, 55 Water St, Brooklyn, NY 11201-1052;
Laura Davidson Public Relation, 72 Madison Ave # 8, New York, NY 10016-8731;
Laura Electrical Lighting & Maintenance Service, 115 Macdougal St,New York,NY,10012;
Lauren A Baum Law Offices, 171 Madison Ave # 300, New York, NY 10016-5107;
Laurencewell And Pumpcoinc, 91 Conklin Ave, Brooklyn, NY 11236;
Law Office Of Weinreb, 165 Eileen Way # 101, Syosset, NY 11791-5324;
Law Offices Barry Slbrzwg, 271 Madison Ave # 3, New York, NY 10016-1042;
Law Offices Of Jan G Johansson, 360 E 72nd St # A1500, New York, NY 10021-0372;
Law Offices Of Jh Tanenbaum, 14 Wall St # 5f, New York, NY 10005-2137;
Law Offices Of Norka M Schell, 17 State St # 4000, New York, NY 10004-1508;
Law Offices-Kenneth A Wilhelm, 445 Park Ave # 9, New York, NY 10022-8606;
Law Offices-Keshab Raj Seadie, 246 W 38th St # 801, New York, NY 10018-7857;
Law Offices-Michael S Lmnsff, 1 Financial Sq # 8, New York, NY 10005-3553;
Law Offices-Robin Harris King, 1 Battery Park Plz # 2900, New York, NY 10004-1554;
Law Office-Yuriy Moshes Pc Nyc, 322 W 48th St # 6, New York, NY 10036-1308;
Lawless & Mangione Llp, 480 N Broadway # 4, Yonkers, NY 10701-1945;
Lawline.Com, 61 Broadway # 1105, New York, NY 10006-2728;
Lawpac, 132 Nassau St # 200, New York, NY 10038-2486;
Lawrence A Wein Stadium, 533 W 218th St, New York, NY 10034-1005;
Lawrence Hospital Center, 55 Palmer Ave,, Bronxville, NY 10708;
Lawrence J Berger Pc, 200 Madison Ave # 1902, New York, NY 10016-4001;
Lawrence Nursing Care Ctr, 350 Beach 54th St, Arverne, NY 11692-1790;
Lawrence Scott Events Ltd, 240 E 76th St # 17l, New York, NY 10021-2958;
Lawrence's Contractor Inc, 13840 226th St,Springfield Gardens,NY,11413;
Laws Construction, Inc., 34 Irvington St, Pleasantville, NY 10570-3410;
Lawyer Referral Information, 15 West St, Mineola, NY 11501-4813;
Lawyers For Children, 110 Lafayette St # 8, New York, NY 10013-4188;
Lazare Potter & Giacovas, 747 3rd Ave # 16, New York, NY 10017-2856;
Lba Realty, 3347 Michelson Dr Ste 200, Irvine, Ca 92612-0687;
L-C Construction Co, 6961 Juniper Blvd S,Middle Village,NY,11379;
Lcor Inc, 1 Penn Plz Ste 1801, New York, NY 10119-3310;
Ldi Color Toolbox, 50 Jericho Quadrangle # 115, Jericho, NY 11753-2726;
Le Vian Corp, 235 Great Neck Rd, Great Neck, NY 11021-3301;
Leader & Berkon Llp, 630 3rd Ave # 17, New York, NY 10017-6740;




                                           34
  Case 1:21-cv-02198 Document 1-1 Filed 04/21/21 Page 19 of 24 PageID #: 35




League Treatment Ctr, 483 Clermont Ave, Brooklyn, NY 11238-2253;
Leahey & Johnson, 42 Leroy St, New York, NY 10014-3915;
Leake And Watts Services, Inc, 463 Hawthorne Ave, Yonkers, NY 10705;
Leap, 535 8th Ave # 11, New York, NY 10018-2530;
Learnvest, Inc., 41 E 11th St, Fl 2, New York, NY 10003;
Leasinc Limited, 15 Ives Rd # 2, Hewlett, NY 11557-2034;
Leasing Direct Inc, 160 Empire Blvd, Brooklyn, NY 11225-3401;
Leav & Steinberg Llp, 75 Broad St # 1601, New York, NY 10004-2448;
Leblon Holdings LLC, 151 W 25th St # 6l, New York, NY 10001-7256;
Lecht Sciences Inc, 304 E 45th St, New York, NY 10017-3425;
Lecroy Corporation, 700 Chestnut Ridge Rd, Chestnut Rdg, NY 10977;
Lee & Associates, 845 3rd Ave Fl 4, New York, NY 10022-6647;
Lee Hecht Harrison LLC, 230 Park Ave, Rm 600, New York, NY 10168;
Lee Jofa, 201 Central Ave S, Bethpage, NY 11714-4940;
Lee Strasberg Theater-Film, 115 E 15th St, New York, NY 10003-2188;
Leeding Builders Group LLC, 33 East 33rd Street 7th Floor, New York, NY 10016;
Leewood Golf Club, 1 Leewood Dr, Eastchester, NY 10709-5421;
Lefrak Organization, 14148 85th Rd, Apt 4f, Briarwood, NY 11435;
Left Right Inc, 39 W 19th St # 9, New York, NY 10011-4260;
Legacy Builders, 519 8th Ave # 7n, New York, NY 10018-6574;
Legacy Builders/Developers Corp., 501 Fashion Ave, Rm 402, New York, NY 10018;
Legal Interpreting Services Inc., 81 Willoughby St, Ste 602, Brooklyn, NY 11201;
Legal Options Inc, 116 W 23rd St # 5, New York, NY 10011-2599;
Legal Outreach, 3614 35th St, Astoria, NY 11106-1302;
Legal Referral Svc Assn, 42 W 44th St, New York, NY 10036-6604;
Legal Services Nyc, 40 Worth St # 606, New York, NY 10013-2904;
Leggit Bogt Webb, 432 Park Ave S # 10, New York, NY 10016-8004;
Legion Lighting Co. Inc., 221 Glenmore Ave, Brooklyn, NY 11207;
Lehman College, 250 Bedford Park Blvd W, Bronx, NY 10468;
Lehrer Mcgovern Bovis Inc, 410 E 61st St, New York, NY 10065-8735;
Lektric Installations Corp, 3802 Church Ave,Brooklyn,NY,11203;
Lemle & Wolff Inc, 5925 Broadway, Bronx, NY 10463-2410;
Lendlease, 200 Park Avenue, 9th Floor, New York, NY 10166
Lenox Advisors, 90 Park Ave, Fl 18, New York, NY 10016;
Lenox Hill Hospital, 100 E 77th St, New York, NY 10075-1850;
Lenox Hill Neighborhood House, 331 E 70th St, New York, NY 10021;
Lenox Hill Radiology, 4120 Broadway, New York, NY 10033-3703;
Leo Ingwer Inc, 62 W 47th St # 1004, New York, NY 10036-3200;
Leon D. Dematteis Construction Corp., 820 Elmont Road Elmont, NY 10451;
Leon Fuel Svc, 11902 23rd Ave, Flushing, NY 11356-2506;
Leon Henry Inc, 200 N Central Ave # 220, Hartsdale, NY 10530-9915;
Leonard Powers Inc, 442 W 49th St,New York,NY,10019;
Leonid Jrupnik, P.E., 139 Fulton St, New York, NY 10038-2594;
Leopold Gross & Sommers Pc, 16 Court St # 1903, Brooklyn, NY 11241-1019;
Lepercq, 156 W 56th St, Ste 1204, New York, NY 10019;
Lera Consulting Structural Eng., 40 Wall St Fl 23, New York, NY 10005-1477;
Lerco Electric LLC, 370 E 146th St,Bronx,NY,10455;




                                            35
  Case 1:21-cv-02198 Document 1-1 Filed 04/21/21 Page 20 of 24 PageID #: 36




Lerman Diagnostic Imaging, 6511 Fort Hamilton Pkwy, Brooklyn, NY 11219-5524;
Leroy Street Studio, 65 Allen St, New York, NY 10002-5303;
Les Chateaux De France Inc, 1 Craft Ave, Inwood, NY 11096-1609;
Les Csa, 197 E Broadway, New York, NY 10002-5507;
Leshkowitz & Co Llp, 270 Madison Ave # 17, New York, NY 10016-0683;
Leslie E Robertson Assoc, 30 Broad St # 37, New York, NY 10004-2947;
Lettire Construction Corp, 334 E 110th St # 2, New York, NY 10029-3105;
Levelwing, 260 W 35th St # 801, New York, NY 10001-2528;
Levest Electric Corp, 325 W 37th St, New York, NY 10018-4203;
Levidow Levidow Oberman, 299 Broadway, Ste 1800, New York, NY 10007;
Levine & Blit PLLC, 350 5th Ave # 4020, New York, NY 10118-4001;
Levine Builders, 4209 235th St, Little Neck, NY 11363-1526;
Levinson & Santoro Electrical Corp, 20-16 130 St College Point, NY 11356;
Levithan Mechanical Corp, 389 Arlington Ave Brooklyn, NY 11208;
Levitt-Fuirst Associates, Ltd, 520 White Plains Rd, Ste 200, Tarrytown, NY 10591;
Levy & Sonet Attys, 630 3rd Ave # 23, New York, NY 10017-6731;
Levy Davis And Maher, Llp, 880 3rd Ave, Fl 9, New York, NY 10022;
Lewis & Kennedy Inc, 104 E 25th St # 7, New York, NY 10010-2917;
Lewis Clifton Nikolaidis Pc, 350 W 31st St # 401, New York, NY 10001-2855;
Lewis P C Jackson, 44 S Broadway, Fl 14, White Plains, NY 10601;
Lexicon Communications Corp, 256 W 38th St # 508, New York, NY 10018-5807;
Lexin Capital, 654 Madison Ave Rm 2205, New York, NY 10065-8443;
Lexington Plastic Surgeon, 113 E 39th St, New York, NY 10016-0968;
Lexvia Inc, 215 Lexington Ave # 18, New York, NY 10016-6023;
Lfb Media Group, 50 W 23rd St # 702, New York, NY 10010-5262;
Lhsa + Dp, 75 Broad St # 2700, New York, NY 10004-2479;
Li & Fung Usa, 1359 Broadway # 18, New York, NY 10018-7839;
Li Saltzman Architects P C, 50 Broadway # 33, New York, NY 10004-1691;
Liakas Law Pc, 65 Broadway # 1304, New York, NY 10006-2522;
Lib, 2075 W 11th St, Brooklyn, NY 11223;
Libero And Associates LLC, 57 Old Country Rd, Ste 2, Westbury, NY 11590;
Liberty Global Logistics LLC, 1979 Marcus Ave # 200, New Hyde Park, NY 11042-1059;
Liberty Lines Inc, 475 Saw Mill River Rd, Yonkers, NY 10701;
Libqual Fence Co, 775 Meacham Ave, Elmont, NY 11003-4716;
Library Hotel, 299 Madison Ave # 1, New York, NY 10017-6298;
Lic Beer Project, 3928 23rd St, Long Island City, NY 11101-4817;
Licenders, 185 E 85th St # 3, New York, NY 10028-2191;
Lichy & Kolb, 222 E 68th St, New York, NY 10065-6001;
Lico Contracting Inc, 2910 20th Ave, Astoria, NY 11105-2534;
Lieber Chocolate & Food Prod, 142 44th St, Brooklyn, NY 11232-3310;
Liebhaber Construction Inc, 4735 27th St, Long Island City, NY 11101-4410;
Lieff Cabraser Heimann, 250 Hudson St # 8, New York, NY 10013-1413;
Lif Industries, Inc., 5 Harbor Park Dr, Ste 1, Prt Washingtn, NY 11050;
Life's Worc Inc, 1501 Franklin Ave, Mineola, NY 11501;
Lifespire, 1 Whitehall St, Fl 9, New York, NY 10004;
Lifetime Plumbing, 21515 Northern Blvd, Ste 304, Bayside, NY 11361;
Lifetime Renovations Inc, 114 Bluespruce Rd, Levittown, NY 11756-1947;




                                           36
  Case 1:21-cv-02198 Document 1-1 Filed 04/21/21 Page 21 of 24 PageID #: 37




Lifexpress Inc, 336 W 37th St # 670, New York, NY 10018-2527;
Lifshutz & Lifshutz Pc, 271 Madison Ave # 905, New York, NY 10016-1034;
Light House Designs, Inc., 1913 Deer Park Ave Deer Park, NY 11729;
Lighting Design & Application, 120 Wall St # 1700, New York, NY 10005-4001;
Lighting Design Group, 49 W 27th St # 920, New York, NY 10001-6936;
Lighting Express, 1030 W Jericho Tpke Smithtown, NY 11787;
Lightspec, 1501 Monroe Ave,Rochester,NY,14618;
Likeable Local, 1460 Broadway # 1, New York, NY 10036-7306;
Lim College, 12 E 53rd St, Lbby, New York, NY 10022;
Limnes Corp., 1095 Tulip Ave, Franklin Square, NY 11010-2744;
Limosys Inc, 53 E 34th St, New York, NY 10016-4332;
Lincoln Equities Group LLC, 1 Meadowlands Plz Ste 803, East Rutherford, NJ 07073-2152;
Linden Alschuler & Kaplan, 1251 Avenue Of The Americ #940, New York, NY 10020-1104;
Lindsay, 18135 Burke St, Elkhorn, Ne 68022-4413;
Lindsay Goldberg, 630 5th Ave, Fl 30, New York, NY 10112;
Linear Environmental Corp, 1025 44th Ave Long Island City, NY 11101;
Linear Lighting Corp, Po Box 494, Glen Head, NY 11545-0494;
Link Theory Holdings Inc., 38 Gansevoort St, New York, NY 10014;
Lion Heart Electric Corp, 1439 Bassett Avenue, Bronx, NY 10461;
Lipa/National Grid, 467 Maple Ave, Uniondale, NY 11553;
Lippolis Electric, 25 7th St, Pelham, NY 10803-1211;
Lipsky Goodkin & Co Pc, 120 W 45th St # 7, New York, NY 10036-4031;
Liquid Technology, 79 Madison Ave # 6, New York, NY 10016-7802;
Liro Program & Construction Management, 3 Aerial Way, Syosset, NY 11791-5501;
Lirr, 9302 Sutphin Blvd, Jamaica, NY 11435;
Lissner & Lissner Llp, 162 W 56th St # 506, New York, NY 10019-3873;
Litehouse Builders, Inc., 23 Brooklyn Queens Expy W Queens, NY 11103;
Litespeed Electric, 135 West 29th St New York, NY 10001;
Little Bird, 234 5th Ave, Fl 4, New York, NY 10001;
Little Flower, 186 Joralemon St # 2, Brooklyn, NY 11201-4326;
Little Man Parking, 307 7th Ave # 407, New York, NY 10001-6175;
Little Sisters-The Assumption, 333 E 115th St, New York, NY 10029-2210;
Little Tikes Play Structures, 12 Bank St Matawan, NJ 07747;
Littlewolf The Cabinet Shop, 1583 1st Ave # 1, New York, NY 10028-4273;
Littman Krooks Llp, 399 Knollwood Rd # 115, White Plains, NY 10603-1900;
Liu Electric LLC, 99 Madison Ave,New York,NY,10016;
Live X, 483 10th Ave, Rm 210, New York, NY 10018;
Livingston Electrical Assoc, 16220 77th Rd, Fresh Meadows, NY 11366-1906;
Liz & Botshon, 450 Fashion Ave # 12, New York, NY 10123-1299;
Lizardos Engineering Assoc Pc, 200 Old Country Rd # 670, Mineola, NY 11501-4293;
Lkbn Neurology Assoc, 777 Sunrise Hwy # 200, Lynbrook, NY 11563-2950;
Lloyd & Co, 180 Varick St # 1018, New York, NY 10014-5473;
Lmc Physician Services, Pc, 5800 3rd Ave, Brooklyn, NY 11220;
Lmi, 2536 Hering Ave, Bronx, NY 10469;
Lmw Engineering Group, LLC., 125 Lexington Ave., Linden, NJ 07036;
Lnd Inc, 3230 Lawson Blvd, Oceanside, NY 11572-3796;
Lo Sardo General Contractors Inc, 33 Crescent St Brooklyn, NY 11208;




                                           37
  Case 1:21-cv-02198 Document 1-1 Filed 04/21/21 Page 22 of 24 PageID #: 38




Loan Syndications And Trading Assn, Inc., 366 Madison Ave, Fl 15, New York, NY 10017;
Local Office Landscape Architecture, 61 9th St Ste C3, Brooklyn, NY 11215-2735;
Locator Search LLC, 563 W 169th St, New York, NY 10032-3912;
Loduca Associates, 171 Bridge Rd Islandia, NY 11749;
Loeb And Troper Llp, 655 3rd Ave, Ste 1200, New York, NY 10017;
Loffredo Brooks Architects, 118 W 22nd St # 4, New York, NY 10011-2416;
Logicworks, 155 Avenue Of The Americas # 5, New York, NY 10013-1507;
Logistics, 310 Cornwell Ave, Malverne, NY 11565;
Logon Sa, 520 8th Ave # 14l, New York, NY 10018-6632;
Logos Consulting Group LLC, 875 Avenue Of The Americ #2300, New York, NY 10001-3507;
Lollytogs Limited, 100 W 33rd St # 1012, New York, NY 10001-2984;
Lombard Risk Intl Usa, 16 E 40th St # 1, New York, NY 10016-0113;
Lombardi & Assoc, 412 Broadway # 4, New York, NY 10013-3594;
Lombardi Design, 100 Doxsee Dr, Freeport, NY 11520;
Lombardy Hotel, 111 E 56th St, New York, NY 10022-2664;
Lompo Federal Credit Union, 5024 Queens Blvd, Woodside, NY 11377;
London Fischer Llp, 59 Maiden Ln, Ste 3801, New York, NY 10038;
London Lennie's, 63-88 Woodhaven Blvd, Rego Park, NY 11374;
London Luxury, 270 North Ave, Ste 300, New Rochelle, NY 10801;
London Meat Co, 56 Little West 12th St, New York, NY 10014-1305;
Long Beach Reach, 12 W Park Ave, Long Beach, NY 11561-2018;
Long Beach School District, 239 Lido Blvd, Lido Beach, NY 11561;
Long Island Blood Svc, 1200 Prospect Ave, Westbury, NY 11590-2723;
Long Island Business Inst, 13618 39th Ave, Ste 300, Flushing, NY 11354;
Long Island Cardiovascular, 1983 Marcus Ave # E120, New Hyde Park, NY 11042-2020;
Long Island Care, 14461 38th Ave, Flushing, NY 11354-5998;
Long Island Care Center, 14461 38th Ave, Flushing, NY 11354;
Long Island Concrete Inc, 215-10 Hempstead Avenue,Queens Village,NY,11429;
Long Island Consultation Ctr, 9729 64th Rd # 1fl, Rego Park, NY 11374-2240;
Long Island Fireproof Door Inc, 1105 Clintonville St, Whitestone, NY 11357-1813;
Long Island Fqhc, Inc., 1600 Stewart Ave, Ste 300, Westbury, NY 11590;
Long Island Graphic, 379 Central Ave, Lawrence, NY 11559-1607;
Long Island Heart Assoc, 200 Old Country Rd, Ste 278, Mineola, NY 11501;
Long Island Internal Medicine, 2 Lincoln Ave # 201, Rockville Centre, NY 11570-5775;
Long Island Jewish, 1554 Northern Blvd, Manhasset, NY 11030-3053;
Long Island Jewish Medical Center, 27005 76th Ave,, New Hyde Park, NY 11040;
Long Island Kidney Assoc Pc, 4250 Hempstead Tpke # 17, Bethpage, NY 11714-5707;
Long Island Laser Bounce, 2710 Hempstead Tpke, Levittown, NY 11756-1326;
Long Island Queens Hearing, 225 Froehlich Farm Blvd, Woodbury, NY 11797-2922;
Long Island Rail Road, 144-41 94 Ave, Jamaica, NY 11435-3631;
Long Island Tinsmith Supply Corporation, 7611 88th St, Glendale, NY 11385;
Long Island University, 700 Northern Blvd, Greenvale, NY 11548;
Long Island Vitreo Retinal, 600 Northern Blvd # 216, Great Neck, NY 11021-5200;
Long Term Home Health Care, 105 Dreiser Loop, Bronx, NY 10475-2701;
Loring Consulting Engineers, Inc, 21 Penn Plaza, New York, NY 10001;
Loring Software, 3 Hays Hill Rd # 1, Pleasantville, NY 10570-1717;
Los Ninos Services Inc, 535 8th Ave, # 6, New York, NY 10018;




                                          38
  Case 1:21-cv-02198 Document 1-1 Filed 04/21/21 Page 23 of 24 PageID #: 39




Losardo General Contractor, 35 Crescent St Brooklyn, NY 11208;
Lothrop Associates Llp, 333 Westchester Ave # 304, West Harrison, NY 10604-2911;
Lotte New York Palace, 455 Madison Ave, New York, NY 10022-6845;
Loughlin Management Partners, 220 W 42nd St # 1, New York, NY 10036-7200;
Louis Grandelli Law Office, 90 Broad St # 15, New York, NY 10004-2291;
Louis J Maccarone Plbg & Htg, 10 Sea Cliff Ave # G, Glen Cove, NY 11542-3630;
Louis Shiffman Electric, 542 Wortman Ave, Brooklyn, NY 11208-5412;
Louis Tamis Jewelry, 10 E 38th St # 6, New York, NY 10016-0014;
Love To Care, 70 E Sunrise Hwy, Valley Stream, NY 11581-1240;
Lovell Safety Management LLC, 1 Diaz St, Staten Island, NY 10305;
Lovett Productions Inc, 17 Vandam St, New York, NY 10013-1215;
Lower East Side Construction, 457 Fdr Dr # 1901, New York, NY 10002-1964;
Lower Eastside Service Center, Inc., 80 Maiden Ln, Rm 305, New York, NY 10038;
Lower Hudson Regional Info Ctr, 450 Mamaroneck Ave # C, Harrison, NY 10528-2400;
Lower Manhattan Development Corporation, 22 Cortlandt St 11th Fl, New York, NY 10007;
Lower Manhattan Dialysis Ctr, 323 E 34th St, New York, NY 10016-4974;
Lower Manhattan Health Ctr, 303 9th Ave, New York, NY 10001-5701;
Lowey Dannenberg, 44 S Broadway # 1100, White Plains, NY 10601-4459;
Lowitt Alarms, 25 Bethpage Rd, Hicksville, NY 11801-1525;
Loxme Group, Inc., 245 Main St, Northport, NY 11768-1762;
Loy Center, 14121 70th Rd, Flushing, NY 11367;
Loyal Kasper, 80 Broad St # 8, New York, NY 10004-2374;
LRC Construction LLC, 7 Renaissance Square, 4th Floor White Plains, NY 10601;
Lrl Construction Inc, 441 S 8th Ave, Mount Vernon, NY 10550-4326;
Lsl Construction Svc Inc, 158 Wooster St, New York, NY 10012-3112;
Lss Contracting LLC, 56 Pond Ln Levittown, NY 11756 ;
Lt Apparel Group, 100 W 33rd St, Ste 1012, New York, NY 10001;
Ltu Technologies Inc, 232 Madison Ave # 1202, New York, NY 10016-2944;
Lua Technology Inc, 900 Broadway # 504, New York, NY 10003-1237;
Lucas & Mercanti Llp, 30 Broad St # 21, New York, NY 10004-2900;
Lucky LLC, 15 Park Row, Apt 25l, New York, NY 10038;
Ludl Electronic Products, 171 Brady Ave, Hawthorne, NY 10532-2216;
Ludwig Group, Inc, 666 3rd Ave, Fl 28, New York, NY 10017;
Lufthansa, 1640 Hempstead Tpke, East Meadow, NY 11554;
Luhi Summer Programs, 131 Brookville Rd, Glen Head, NY 11545-3329;
Lui Choy PLLC, 100 Lafayette St # 301, New York, NY 10013-4400;
Lukasiewicz Design Inc, 119 W 57th St # 1115, New York, NY 10019-2401;
Lum Danzis Drasco Positan, 46 Park Ave, New York, NY 10016-3407;
Lunt-Fontanne Theatre, 205 W 46th St, New York, NY 10036-1497;
Lurie Ilchert Macdonnell-Ryan, 475 Park Ave S # 2800, New York, NY 10016-6901;
Luskin Stern Eisler Llp, 640 8th Ave, New York, NY 10036-7117;
Lutheran Medical Center, 241 37th St, Ste 412, Brooklyn, NY 11232;
Lutz & Carr, 551 5th Ave # 400, New York, NY 10176-0423;
Lux Builders, Inc, 1534 W 9th St Brooklyn, NY 11204;
Luxottica Group, 44 Harbor Park Dr, Prt Washingtn, NY 11050;
Luxury Attach, 33 Irving Pl, New York, NY 10003-2332;
Lycee Francais De New York, 12420 155th St, Jamaica, NY 11434;




                                           39
  Case 1:21-cv-02198 Document 1-1 Filed 04/21/21 Page 24 of 24 PageID #: 40




Lyden Gardens Hotel, 500 W 37th St # 3, New York, NY 10018-1118;
Lynbrook Restorative Therapy And Nursing, 243 Atlantic Ave, Lynbrook, NY 11563;
Lynch Daskal Emery Llp, 137 W 25th St # 5, New York, NY 10001-7222;
Lyneer Search Group, 1001 Avenue Of The Ameri #2401, New York, NY 10018-5465;
Lynn Cahill Llp, 70 W 40th St # 50, New York, NY 10018-2671;
Lynn H Ratner Pc, 112 E 83rd St # A, New York, NY 10028-0880;
Lyons & Donahue Contracting, 88 Pine St # 3, New York, NY 10005-1842;
Lyons Mcgovern Llp, 399 Knollwood Rd, Ste 216, White Plains, NY 10603;




                                           40
